UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7755



GEORGE WILLIAMS,

                                               Plaintiff - Appellant,


          versus


MICHAEL SHEEDY, Warden; JANIE W. ROUSE; JAMES
BLACKWELL, Major; KENNETH SHARP, Lieutenant;
NURSE HILL,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-03-1439)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Williams, Appellant Pro Se. Norma Anne Turner Jett, EARLY &
NESS, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George   Williams   appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.             See Williams v.

Sheedy, No. CA-03-1439 (D.S.C. filed Oct. 3, 2003 & entered Oct. 7,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -